Exhibit 10.1

 

EXECUTION VERSION

 

PURCHASE AND SETTLEMENT AGREEMENT

 

This PURCHASE AND SETTLEMENT AGREEMENT (this “Agreement”) is made and entered
into as of February 18, 2016 by and among Fifth Street Finance Corp., a Delaware
corporation (the “Company”), Fifth Street Holdings L.P., a Delaware limited
partnership (“Holdings”), Leonard M. Tannenbaum (“LT” and, together with
Holdings, the “Buyers”), Fifth Street Asset Management Inc., a Delaware
corporation (“FSAM”), and Sellers (as defined below). As used herein: (i)
“Sellers” (and each, a “Seller”) means RiverNorth and the RiverNorth Nominees,
collectively; (ii) “RiverNorth” means RiverNorth Capital Management, LLC
(“RiverNorth Capital”), RiverNorth Capital Partners, L.P., RiverNorth
Institutional Partners, L.P., RiverNorth Core Opportunity Fund and
RiverNorth/DoubleLine Strategic Income Fund, collectively, and (iii) “RiverNorth
Nominees” means Randy I. Rochman, Fred G. Steingraber and Murray R. Wise,
collectively.

 

WHEREAS, Sellers directly and/or beneficially own shares of the issued and
outstanding common stock, par value $0.01 per share, of the Company (“Company
Shares”);

 

WHEREAS, Sellers desire to sell, and the Buyers desire to purchase, free and
clear of any and all Liens (as defined herein) an aggregate number of Company
Shares having an aggregate purchase price of $57,628,750, as set forth herein;

 

WHEREAS, RiverNorth possesses economic exposure to Company Shares through
certain cash settled total return swaps, which will be settled in accordance
with the terms set forth herein;

 

WHEREAS, the parties desire to make certain agreements with respect to the
Company’s 2016 Annual Meeting (as defined below); and

 

WHEREAS, concurrently with, and in consideration for, the execution of this
Agreement, FSAM is entering into that certain Warrant Agreement with RiverNorth
Capital, substantially in the form attached hereto as Exhibit A (the “Warrant”),
pursuant to which FSAM will grant to RiverNorth Capital a warrant to purchase a
number of shares of FSAM’s Class A Common Stock, par value $0.01 per share, on
the terms and subject to the conditions set forth therein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
agreements and representations and warranties contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

 
 

 

ARTICLE I

PURCHASE AND SALE; ClOSING

 

Section 1.1           Purchase and Sale. Upon the terms and subject to the
conditions of this Agreement, Sellers agree to sell, convey, assign, transfer
and deliver to the Buyers, and the Buyers agree, jointly and severally, to
purchase from Sellers, all of the Company Shares beneficially owned by Sellers
(the “Purchased Shares”), with each Buyer purchasing the number of Purchased
Shares set forth under such Buyer’s name on Schedule I attached hereto (it being
understood that the Buyers may, by delivery of written notice to RiverNorth
Capital no later than two (2) Business Days (as defined below) prior to the
Closing Date (as defined below), amend Schedule I to reallocate the number of
Purchased Shares set forth on such Schedule that each Buyer shall purchase on
the Closing Date so long as the aggregate amount of Purchased Shares remains the
same and such reallocation does not otherwise delay the timing of the Closing
Date) free and clear of any and all mortgages, pledges, encumbrances, liens,
security interests, options, charges, claims, deeds of trust, deeds to secure
debt, title retention agreements, rights of first refusal or offer, limitations
on voting rights, proxies, voting agreements (other than as set forth in Section
3.4(a) of this Agreement), limitations on transfer or other agreements or claims
of any kind or nature whatsoever (collectively, “Liens”).

 

Section 1.2           Per Share Purchase Price; Escrow.

 

(a)          Per Share Purchase Price. Upon the terms and subject to the
conditions of this Agreement, in consideration of the sale, conveyance,
assignment, transfer and delivery to each Buyer of the number of Purchased
Shares set forth under such Buyer’s name on Schedule I attached hereto (as it
may be amended in accordance with Section 1.1), at the Closing, each Buyer shall
pay to each Seller a cash purchase price of $6.25, without interest (the “Per
Share Purchase Price”), for each Company Share purchased by such Buyer from such
Seller for an aggregate cash purchase price to be paid by the Buyers, jointly
and severally, of $57,628,750, with each such Seller receiving from the
applicable Buyer the amounts set forth on Schedule I hereto (as it may be
amended in accordance with Section 1.1).

 

 2 

 

 

(b)          Escrow. At or promptly following the execution and delivery of this
Agreement, Holdings and RiverNorth Capital shall enter into an escrow agreement,
in substantially the form attached hereto as Exhibit B (the “Escrow Agreement”
and, together with this Agreement and the Warrant, the “Transaction Documents”)
and, subject to and on the terms and conditions of this Agreement and the Escrow
Agreement, Holdings shall deposit into the escrow account (the “Escrow Account”)
maintained by JPMorgan Chase Bank, N.A. (the “Escrow Agent”), as set forth in
the Escrow Agreement, $10,000,000 (the “Initial Deposit”). Holdings further
agrees to use reasonable best efforts to deposit into the Escrow Account, on or
prior to March 24, 2016, and as set forth in the Escrow Agreement, an additional
$24,577,250 (the “Additional Deposit,” together with the Initial Deposit, and
any interest earned thereon, the “Escrow Funds”). Holdings hereby agrees to pay
fifty percent (50%) of the fees payable to the Escrow Agent, and RiverNorth
Capital hereby agrees to pay fifty percent (50%) of (i) the fees payable to the
Escrow Agent and (ii) any indemnification or reimbursement due in accordance
with Section 8 of the Escrow Agreement unless, with respect to clause (ii)
hereof only, such indemnification or reimbursement has been finally determined
by a Delaware Court (as defined below) to be the result of the gross negligence,
willful misconduct or bad faith of either RiverNorth or Holdings, in which case
the entire amount of such indemnification or reimbursement shall be paid by such
Party.

 

Section 1.3           Closing Matters.

 

(a)          Closing. The purchase and sale of the Purchased Shares (the
“Closing”) shall take place at 10:00 a.m., local time, on a date (the “Closing
Date”) that is no later than March 31, 2016 (the “Termination Date”) at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New
York, New York, 10036, or at such other place, date or time as the parties may
agree in writing; provided, that, the Buyers shall, no later than the second
(2nd) Business Day prior to the Closing Date, notify RiverNorth Capital in
writing of the Closing Date; provided, further, that the Buyers’ and Sellers’
respective obligations under Sections 1.1, 1.2, 1.3(c) and 1.4(b), as
applicable, shall be conditioned on the satisfaction or written waiver of the
following conditions: (i) no injunction or other order, judgment, law,
regulation, decree or ruling or other legal restraint or prohibition having been
issued, enacted or promulgated by a court or other governmental or regulatory
authority of competent jurisdiction that would have the effect of prohibiting or
preventing the consummation of the transactions contemplated hereunder; (ii) the
representations and warranties of the other party set forth in this Agreement
being true and correct as of the date of this Agreement and as of the Closing
Date, the Modified Closing Date (as defined below) or the Swap Settlement Date
(as defined below), as applicable; and (iii) timely performance by the other
party in all material respects with all of its obligations under this Agreement
required to be performed prior to the Closing, the Modified Closing Date or the
Swap Settlement (as defined below), as applicable (collectively, the “Closing
Conditions”).

 

(b)          Escrow Release. Subject to Section 1.3(c), at the Closing, Holdings
and RiverNorth Capital shall issue a joint release instruction to the Escrow
Agent which shall instruct the Escrow Agent to release the Escrow Funds to one
or more accounts designated by RiverNorth Capital, with the amount of the Escrow
Funds being fully credited against the cash payment otherwise payable by
Holdings on the Closing Date.

 

 3 

 

 

(c)          Modified Closing. Unless the Buyers would not be obligated to
purchase the Purchased Shares by reason of the failure of any Closing Condition
to be fulfilled on the Termination Date, if on the Closing Date Buyers do not
purchase Company Shares from Sellers for an aggregate purchase price of at least
$46,103,000, then, upon a written request to the Buyers from RiverNorth Capital
delivered no later than the second (2nd) Business Day following the Termination
Date, Holdings and RiverNorth Capital shall issue a joint release instruction to
the Escrow Agent instructing the Escrow Agent to release the Escrow Funds to one
or more accounts designated by RiverNorth Capital (such release, the “Modified
Closing” and the date on which the Modified Closing occurs being referred to as
the “Modified Closing Date”) and, in exchange for such Escrow Funds, Sellers
shall sell, convey, assign, transfer and deliver to Holdings a number of Company
Shares equal to the quotient resulting from the Modified Closing Amount (as
defined below) divided by the Per Share Purchase Price. For the avoidance of
doubt, the previous sentence shall not limit any rights or remedies that the
parties hereto may be entitled to exercise as a result of the failure of the
Closing to occur on or prior to the Termination Date. “Modified Closing Amount”
shall mean the Escrow Funds less $5,000,000, which $5,000,000 shall be retained
by RiverNorth. The Parties acknowledge and agree that such amount shall not
constitute either a penalty or liquidated damages, and the right of RiverNorth
to receive such amount, or the receipt of such amount, shall not limit or
otherwise affect RiverNorth’s rights to specific performance as provided in
Section 6.4 hereof.

 

(d)          Closing Deliveries.

 

(i)          On the Closing Date, subject to Section 1.3(d)(iv) below and in
accordance with Section 1.2(a), the Buyers shall deliver or cause to be
delivered to Sellers the cash amounts set forth on Schedule I hereto in respect
of each Seller, by wire transfer of immediately available funds to such accounts
as RiverNorth Capital on behalf of Sellers has specified in writing at least two
(2) Business Days prior to the Closing Date (it being understood that, (1) with
respect to Holdings, the delivery of a release instruction to the Escrow Agent
in accordance with the terms of the Escrow Agreement shall be deemed to satisfy
this requirement with respect to the Escrow Funds deposited by Holdings and (2)
the amount of any dividends that the Company has declared with a record date on
or prior to the Closing Date, and which the Buyers are entitled to receive under
the terms herein, shall, to the extent the Buyers have not received such
dividends as of the Closing Date, reduce the aggregate amount payable by the
Buyers to Sellers on the Closing Date; provided, however, no such offset with
respect to dividends shall apply to Company Shares not actually purchased by
Buyers);

 

 4 

 

 

(ii)         On the Closing Date, subject to Section 1.3(d)(iv) below, Sellers
shall (1) deliver or cause to be delivered to the Buyers the certificates, if
any, representing the Purchased Shares, duly and validly endorsed or accompanied
by stock powers duly and validly executed in blank, or (2) in lieu of any such
certificates, Sellers may arrange for an appropriate electronic transfer
(including through Deposit and Withdrawal at Custodian (“DWAC”)) of the
Purchased Shares to one or more accounts designated by the Buyers, in the case
of each of (1) and (2), in respect of the Purchased Shares to be purchased on
the Closing Date as set forth on Schedule I attached hereto (as it may be
amended in accordance with Section 1.1) and sufficient to convey to the Buyers
good, valid and marketable title in and to such Purchased Shares, free and clear
of any and all Liens.

 

(iii)        On the Modified Closing Date, (1) the Buyers shall take any such
action as would be required under Section 1.3(d)(i) in respect of the Company
Shares that the Buyers are obligated to purchase on the Modified Closing Date
and (2) Sellers shall take any such action as would be required under Section
1.3(d)(ii) in respect of the Company Shares that Sellers are obligated to sell
on the Modified Closing Date.

 

(iv)        Notwithstanding anything in this Agreement to the contrary, unless
the Buyers would not be obligated to purchase the Purchased Shares by reason of
the failure of any Closing Condition to be fulfilled as of the Termination Date,
if on the day prior to the Closing Date, Buyers provide written notice to
RiverNorth that they will, on the Closing Date, purchase Company Shares from
Sellers for an aggregate purchase price of at least $46,103,000 but less than
then $57,628,750 (which notice shall specify the amount Buyers will purchase on
the Closing Date (such amount, the “Notice Amount”)), for purposes of this
Section 1.3, each amount on Schedule I hereto shall be reduced to the amount
derived by multiplying each such number by the quotient resulting from the
Notice Amount divided by 57,628,750, and Closing shall proceed in accordance
with terms of this Agreement based on such modified Schedule I. For the
avoidance of doubt, nothing in this Section 1.3(d)(iv) modifies the obligation
of the Buyers to purchase the Purchased Shares, subject to the terms and
conditions of this Agreement. Nothing shall prevent RiverNorth from seeking to
compel specific performance of the terms this Agreement in accordance with
Section 6.4 hereof.

 

 5 

 

 

Section 1.4           Swaps.

 

(a)          The Sellers listed on Schedule II under the column entitled
RiverNorth Swap Parties (each a “RiverNorth Swap Party” and collectively the
“RiverNorth Swap Parties”) agree not to amend, modify, waive, extend or
voluntarily terminate or settle any of the cash settled total return swaps
entered into by such RiverNorth Swap Party with Goldman Sachs International (the
“Swap Counterparty”), dated as of the date and with a reference number, in each
case, listed opposite such RiverNorth Swap Party’s name on Schedule II (each
such swap as in effect on the date hereof without any further changes or
modifications, a “Swap” and collectively, the “Swaps”), or to engage in any
discussions with respect thereto, in each case, unless Holdings so directs in
writing. Each Swap will be valued and settled on the nearest date practicable to
such date instructed by Holdings, but in no event shall Holdings specify a date
that is following the applicable scheduled valuation date of such Swap (as
specified on Schedule II). To the extent that Holdings does not instruct that
any Swap with a scheduled valuation date that is on or after December 15, 2016
be settled prior to December 15, 2016 (the “Latest Settlement Date”), the
RiverNorth Swap Parties may elect to settle such Swap on a date not earlier than
the Latest Settlement Date. Notwithstanding anything to the contrary herein, to
the extent that any of the Swaps is settled, terminated or unwound on any
earlier date, other than pursuant to Holdings’ instructions pursuant to this
Section 1.4 (each an “Early Settled Swap” and collectively, the “Early Settled
Swaps”), for the purposes of this Section 1.4, such Early Settled Swap will be
deemed to be valued and settled on the Latest Settlement Date or such earlier
date as may be designated by Holdings (such date, the “Deemed Swap Settlement
Date”) (and this Section 1.4 shall be effective as if the Swap Settlement Date
were the Deemed Swap Settlement Date); provided, however, that, in the case of
any Early Settled Swap, for purposes of determining any Swap Cash Settlement
Amount (as defined in Section 1.4(b)), payment from Buyer to RiverNorth in
respect of the Swap Settlement Date (as defined in Section 1.4(b)) in connection
with such Early Settled Swap shall be increased by an amount per Company Share
underlying such Swap equal to (i) the Swap Cash Settlement Amount (as defined in
Section 1.4(b) and determined prior to giving effect to this proviso), if any,
multiplied by (ii) the product of (a) 5.75% and (b) the quotient of (x) the
actual number of days elapsed from and including the date of such early
settlement to, and excluding, the Deemed Swap Settlement Date, divided by (y)
360. The RiverNorth Swap Parties further agree to provide Holdings with copies
of all notices and any other communications received with respect to the Swaps
promptly upon receipt thereof, to exercise any rights and remedies with respect
thereto that have been requested by Holdings, and to take all other reasonable
instructions provided by Holdings with respect to the Swaps.

 

 6 

 

 

(b)          Upon the date (the “Swap Settlement Date”) of the settlement of any
Swap (a “Swap Settlement”) pursuant to Section 1.4(a), but subject to the
fulfillment of the Closing Conditions, if the final price determined pursuant to
the terms of such Swap or as otherwise mutually agreed upon by Holdings and the
applicable RiverNorth Swap Party (the “Final Price”) is less than the Per Share
Purchase Price, Holdings shall deliver, by wire transfer of immediately
available funds to an account designated by RiverNorth Capital at least two (2)
Business Days prior to such delivery, for each Company Share underlying such
Swap, an amount in cash equal to the excess of the Per Share Purchase Price over
the Final Price (a “Swap Cash Settlement Amount”). Upon a Swap Settlement, but
subject to the fulfillment of the Closing Conditions, if the Final Price is more
than the Per Share Purchase Price, the RiverNorth Swap Parties, or RiverNorth
Capital on behalf of the RiverNorth Swap Parties, shall deliver, by wire
transfer of immediately available funds to an account designated by Holdings at
least two (2) Business Days prior to such delivery, for each Company Share
underlying such Swap, an amount in cash equal to the excess of the Final Price
over the Per Share Purchase Price. For the avoidance of doubt, any taxes imposed
in connection with the Swaps or the settlement thereof shall not be treated as a
reduction of the Final Price for purposes of the calculations pursuant to this
clause (b). Any dividends with respect to the Company Shares underlying the
Swaps with an ex-dividend date occurring during the terms of the Swaps will be
paid, pursuant to the terms of such Swap, to the applicable RiverNorth Swap
Parties, but, subject to the fulfillment of the Closing Conditions, shall be
split equally, with fifty percent (50%) of such dividends in favor of such
RiverNorth Swap Parties and fifty percent (50%) of such dividends in favor of
Holdings upon receipt thereof, and to the extent such amounts are received upon
settlement of any Swap, the amount of any dividends payable to Holdings as a
result of such equal split shall be deemed to be added to the Final Price for
the purposes of the calculations pursuant to this clause (b). The applicable
River North Swap Party, or RiverNorth Capital on behalf of the RiverNorth Swap
Party, will promptly (and in any event within one Business Day of such
RiverNorth Swap Party’s receipt thereof) pay to Holdings Holdings’ portion of
such dividend.

 

ARTICLE II

 

ANNUAL MEETING MATTERS

 

Section 2.1           RiverNorth Proposals. Effective as of the execution and
delivery of this Agreement, RiverNorth hereby irrevocably withdraws and rescinds
each proposal and each director nomination that RiverNorth has put forth for
consideration at the Company’s 2016 Annual Meeting of Stockholders (the “2016
Annual Meeting”).

 

Section 2.2           2016 Annual Meeting Record Date. The Company shall use
commercially reasonable efforts to set a record date (the “Record Date”) for the
2016 Annual Meeting for a date following the Termination Date.

 

 7 

 

  

ARTICLE III

COVENANTS

 

Section 3.1           Standstill. Effective from the date of this Agreement and
continuing until the later of the certification of votes for the Company 2017
Annual Meeting of Stockholders or the certification of votes for the FSFR (as
defined below) 2017 Annual Meeting of Stockholders (the “Standstill Period”),
except to the extent expressly permitted by the terms of this Agreement, none of
the Sellers shall, and Sellers shall cause their respective controlled
Affiliates not to, directly or indirectly, in any manner, alone or in concert
with others:

 

(a)          solicit, or knowingly encourage or in any way engage in any
solicitation of, any proxies or consents or become a “participant” in a
“solicitation,” directly or indirectly, as such terms are defined in Regulation
14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
of proxies or consents (including, without limitation, any solicitation of
consents that seeks to call a special meeting of stockholders or by encouraging
or participating in any “withhold” or similar campaign), in each case, with
respect to securities of the Company or Fifth Street Senior Floating Rate Corp.
(“FSFR”) or any securities convertible or exchangeable into or exercisable for
any such securities (collectively, “securities of the Companies”);

 

(b)          make any proposal for consideration by stockholders at any annual
or special meeting of the stockholders of the Company or FSFR, whether pursuant
to Rule 14a-8 under the Exchange Act, either such company’s constituent
documents or otherwise;

 

(c)          knowingly advise, encourage, support, instruct or influence any
person with respect to any of the matters covered by this Section 3.1 or with
respect to the voting or disposition of any securities of the Companies at any
annual or special meeting of stockholders of the Company or FSFR, except in
accordance with Section 3.4, or seek to do so;

 

(d)          agree, attempt, seek or propose to deposit any securities of the
Companies in any voting trust or similar arrangement, or subject any securities
of the Companies to any arrangement or agreement with respect to the voting
thereof, except in accordance with Section 3.4;

 

(e)          knowingly seek or encourage any person to submit nominations in
furtherance of a “contested solicitation” or take other action for the election
or removal of directors with respect to the Company or FSFR, including any
action that is intended to, or is reasonably likely to result in, the
replacement of the investment advisor of the Company or FSFR, or a modification
to the terms or conditions of either the Company’s or FSFR’s investment advisory
agreement;

 

(f)          form, join in or in any way participate in a partnership, limited
partnership, syndicate or other group, including, without limitation, a group as
defined under Section 13(d) of the Exchange Act (except such participation
related to the reasonable unwinding of any such group currently existing as of
the date of this Agreement) with any person who is not identified on Schedule I
hereto (any such person, a “Third Party”), with respect to any securities of the
Companies or take any other action that would interfere with the ability of
Sellers to vote in accordance with this Agreement;

 

 8 

 

 

(g)          make any disclosure, communication, announcement or statement
regarding any intent, purpose, plan or proposal with respect to the FSC Board of
Directors (the “Company Board”), the Company investment advisor or the terms and
conditions of the Company’s investment advisory agreement, the FSFR Board of
Directors (the “FSFR Board”), the FSFR investment advisor or the terms and
conditions of FSFR’s investment advisory agreement, the Company, FSFR, or the
management, policies or affairs of either the Company or FSFR, or with respect
to this Agreement, that is inconsistent with the provisions of this Agreement;

 

(h)          effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of assets,
liquidation, dissolution, extraordinary dividend, significant share repurchase
or other extraordinary transaction involving the Company, FSFR or either of
their investment advisors, or any of their subsidiaries or joint ventures or any
of their respective securities (each, an “Extraordinary Transaction”), or make
any statement or disclosure regarding any intent, purpose, plan or proposal with
respect to any Extraordinary Transaction or this Agreement that is inconsistent
with the provisions of this Agreement, including any intent, purpose, plan or
proposal that is conditioned on, or would require waiver, amendment,
nullification or invalidation of, any provision of this Agreement or take any
action that could require the Company or FSFR to make any public disclosure
relating to any such intent, purpose, plan, proposal or condition;

 

(i)          (i) call or seek to call or request the calling of any meeting of
stockholders at either the Company or FSFR, including by written consent, (ii)
seek, alone or in concert with others, representation on, or nominate any
candidate to, the Company Board or the FSFR Board, (iii) seek the removal of any
member of the Company Board or the FSFR Board, (iv) seek, alone or in concert
with others, or support any Third Party in seeking, to replace the investment
advisor of the Company or the investment advisor of FSFR, (v) solicit consents
from the Company or FSFR stockholders or otherwise act or seek to act by written
consent, (vi) conduct a referendum of the Company or FSFR stockholders or (vii)
make a request for any stockholders list or any other books and records in
Sellers’ capacity as a Company or FSFR stockholder;

 

(j)          purchase or cause to be purchased or otherwise acquire or agree to
acquire beneficial ownership of any securities issued by the Company or FSFR, or
any securities convertible into or exchangeable for securities issued by the
Company or FSFR;

 

(k)          sell, offer to sell, give, pledge, grant a security interest in,
encumber, assign, grant any option for the sale of or otherwise transfer or
dispose of (each, a “Transfer”) any securities issued by the Company and/or any
securities convertible into or exchangeable for securities issued by the
Company, unless any Buyer fails to timely perform each of its obligations under
Section 1.2(b), Section 1.3(c) and/or Section 1.3(d)(i) of this Agreement;

 

 9 

 

 

(l)          institute, solicit or join, as a party, or knowingly assist any
other person in instituting, soliciting or joining, any litigation, arbitration
or other proceeding against the Company or FSFR or any of their current or
former directors or officers (including derivative actions), other than (i)
litigation to enforce the provisions of this Agreement and (ii) counterclaims
with respect to any proceeding initiated by, or on behalf of, a party to this
Agreement or FSFR against Sellers;

 

(m)          enter into or engage in any short sale or purchase, sale or grant
of any option, warrant, derivative, convertible security, stock appreciation
right or other similar right (including, without limitation, any put or call
option or swap transaction) with respect to or having any measurement relating
to any securities of the Companies;

 

(n)          enter into any negotiations, arrangements, understanding or
agreements (whether written or oral) with, or advise, finance, assist, seek to
knowingly persuade or encourage, any Third Party to take any action or make any
statement in connection with any of the foregoing, or make any investment in or
enter into any arrangement with any other person that engages, or offers or
proposes to engage, in any of the foregoing, or otherwise take or cause any
action or make any statement inconsistent with any of the foregoing; or

 

(o)          take any action challenging the validity or enforceability of this
Agreement, or make or in any way advance any request or proposal that the
Company, FSFR, the Company Board or the FSFR Board amend, modify or waive any
provision of this Agreement.

 

Section 3.2           Mutual Non-Disparagement.

 

(a)          Each of FSAM, Holdings, LT and the Company (on their own behalf and
on behalf of their respective directors, officers, subsidiaries and Affiliates,
if any, and each of their respective successors and assigns (collectively, the
“Company Parties”)) agrees that, beginning on the date of this Agreement and
continuing until the earlier of the expiration of the Standstill Period and such
time as any Seller Party (as defined below) breaches its obligations under
Section 3.2(b), it shall not (whether directly or indirectly, individually or in
concert with others, publicly or privately, orally or in writing) engage in any
conduct or make, or cause to be made, any statement, observation or opinion, or
communicate any information that is calculated to or is reasonably likely to
have the effect of (i) undermining, impugning, disparaging, injuring the
reputation of or otherwise in any way reflecting adversely or detrimentally upon
any of Sellers or their respective partners, members, Affiliates, successors or
assigns (collectively, the “Seller Parties”) or (ii) accusing or implying that
any Seller Party engaged in any wrongful, unlawful or improper conduct. The
foregoing shall not apply to any compelled testimony, either by legal process,
subpoena or otherwise or to any response to any request for information from any
governmental or regulatory authority having jurisdiction over the Company;
provided, however, that in the event that any Company Party is requested
pursuant to, or required by, applicable law, regulation or legal process to
testify or otherwise respond to a request for information from any governmental
or regulatory authority, the Company shall notify RiverNorth Capital promptly so
that the Seller Parties may (at their own expense) seek a protective order or
other appropriate remedy. In the event that no such protective order or other
remedy is timely obtained, or any Seller Party waives compliance with the terms
of this Section 3.2(a), such Company Party shall furnish only such information
which it has been advised by counsel is legally required and will exercise
reasonable efforts to obtain reliable assurance that such information will be
accorded confidential treatment.

 

 10 

 

 

(b)          Each of the Sellers (on its or his own behalf and on behalf of the
other Seller Parties) agrees that, beginning on the date of this Agreement and
continuing until the earlier of the expiration of the Standstill Period and such
time as any Company Party breaches its obligations under Section 3.2(a), it or
he shall not (whether directly or indirectly, individually or in concert with
others, publicly or privately, orally or in writing) engage in any conduct or
make, or cause to be made, any statement, observation or opinion, or communicate
any information, including, without limitation, to any member of the press,
analyst, governmental or regulatory authority, that is calculated to or is
reasonably likely to have the effect of (i) undermining, impugning, disparaging,
injuring the reputation of or otherwise in any way reflecting adversely or
detrimentally upon any Company Party or FSFR or (ii) accusing or implying that
any Company Party or FSFR engaged in any wrongful, unlawful or improper conduct;
provided, however, that in the event that a Seller Party is requested pursuant
to, or required by, applicable law, regulation or legal process to testify or
otherwise respond to a request from any governmental or regulatory authority,
RiverNorth Capital shall notify the Company promptly so that the Company Parties
or FSFR may (at their own expense) seek a protective order or other appropriate
remedy. In the event that no such protective order or other remedy is timely
obtained, or any Company Party waives compliance with the terms of this Section
3.2(b), such Seller Party shall furnish only such information which it has been
advised by counsel is legally required and will exercise reasonable efforts to
obtain reliable assurance that such information will be accorded confidential
treatment.

 

(c)          Neither Section 3.2(a) nor Section 3.2(b) shall prevent the
enforcement by or on behalf of any party of such party’s rights or remedies in
accordance with this Agreement, including any right to commence legal
proceedings or make public filings in respect of such enforcement.

 

Section 3.3           Public Announcement; Public Filings.

 

(a)          Promptly following the execution and delivery of this Agreement,
the Company and RiverNorth shall issue a joint press substantially in the form
attached hereto as Exhibit C (the “Joint Press Release”) and FSAM shall issue a
press release substantially in the form attached hereto as Exhibit D (the “FSAM
Press Release”). Promptly (but in no event later than two (2) Business Days)
following the execution and delivery of this Agreement, Sellers shall cause the
website domain located at http://www.fixfsc.com/ to be deactivated and no longer
accessible.

 

 11 

 

 

(b)          During the Standstill Period, neither the Company nor FSAM shall
make any public announcement or public statement inconsistent with or contrary
to any statement contained in the Joint Press Release or the FSAM Press Release
(each, an “Inconsistent Statement”), as applicable, except with the prior
written consent of RiverNorth Capital on behalf of all Sellers or as required by
applicable law or the rules of any stock exchange on which the Company’s or
FSAM’s securities are listed, and the Company and FSAM, as the case may be,
shall provide RiverNorth Capital, prior to making such Inconsistent Statement, a
reasonable opportunity to review and comment on such Inconsistent Statement, and
FSAM and the Company, as applicable, shall consider any comments on such
Inconsistent Statement from RiverNorth Capital in good faith; provided, that,
notwithstanding the foregoing, FSAM and the Company may make ordinary course
communications with their respective stakeholders, including employees,
customers, suppliers and investors consistent with the Joint Press Release or
the FSAM Press Release, as applicable.

 

(c)          During the Standstill Period (and, if later, in the case of
RiverNorth, continuing until the earlier of the Exercise Date or the Expiration
Date (each, as defined in the Warrant)), no Seller shall (i) other than as
contemplated by Section 3.3(a), issue any press release or other public
announcement regarding this Agreement or the matters contemplated hereby or (ii)
make any Inconsistent Statement, except, in each case, with the prior written
consent of FSAM.

 

(d)          As promptly as practicable following the date hereof, RiverNorth
shall file with the Securities and Exchange Commission an amendment to its
Schedule 13D initially filed on November 16, 2015, as amended prior to the date
hereof, disclosing, among other things, RiverNorth’s public and irrevocable
withdrawal and rescission of each proposal and each director nomination that
RiverNorth has put forth for consideration at the 2016 Annual Meeting, and prior
to such filing shall provide the Company and its outside counsel with a
reasonable opportunity to review and comment upon such amendment, and RiverNorth
shall consider any comments in good faith.

 

Section 3.4           Voting Matters.

 

(a)          If the Record Date is set for a date that is prior to the Closing
Date, then each Seller shall: (i) appear at the 2016 Annual Meeting or otherwise
cause all of the Company Shares beneficially owned or controlled in any capacity
or manner by such Seller as of the Record Date to be counted as present at the
2016 Annual Meeting for purposes of calculating a quorum; (ii) vote (or cause to
be voted) any Company Shares beneficially owned or controlled in any capacity or
manner by such Seller as of the Record Date in accordance with the
recommendations of the Company Board as set forth in the definitive annual proxy
statement on Schedule 14A of the Company that is delivered to the Company’s
stockholders by or on behalf of the Company in connection with the 2016 Annual
Meeting (such annual proxy statement, the “Company Proxy Statement” and such
recommendations, the “Company Recommendations”); (iii) no later than the seventh
(7th) day following the date on which the Company publicly files the Company
Proxy Statement, duly complete and return the proxy card that is included in the
Company’s proxy materials or voting instruction form, in each case, consistent
with such Seller’s obligations under clause (ii) of this Section 3.4(a) and (iv)
no later than the time at which such Seller returns such proxy card or voting
instruction form, in each case, in accordance with clause (iii) of this Section
3.4(a), deliver a written certificate to the Company (signed by such Seller or,
if applicable, an authorized officer of such Seller) certifying as to (1) the
number of Company Shares beneficially owned or controlled in any capacity or
manner by such Seller as of the date of such certification; (2) the manner in
which such Company Shares were voted; and (3) compliance with this Section
3.4(a).

 

 12 

 

 

(b)          Each Seller: (i) shall appear at the 2016 annual meeting of FSFR
(the “FSFR 2016 Annual Meeting”) or otherwise cause all of the common stock, par
value $0.01 per share, of FSFR (“FSFR Shares”) beneficially owned or controlled
in any capacity or manner by such Seller as of March 2, 2016 to be counted as
present at the FSFR 2016 Annual Meeting for purposes of calculating a quorum;
(ii) shall vote (or cause to be voted) any FSFR Shares beneficially owned or
controlled in any capacity or manner by such Seller as of March 2, 2016 in
accordance with the recommendation of FSFR Board as set forth in the definitive
annual proxy statement on Schedule 14A of FSFR that is delivered to FSFR’s
stockholders by or on behalf of FSFR in connection with the FSFR 2016 Annual
Meeting (such annual proxy statement, the “FSFR Proxy Statement”); (iii) shall,
no later than the seventh day following the date on which FSFR files the FSFR
Proxy Statement, duly complete and return the proxy card that is included in
FSFR’s proxy materials or voting instruction form, in each case, consistent with
such Seller’s obligations under clause (ii) of this Section 3.4(b); (iv) shall
not Transfer any FSFR Shares until March 3, 2016; and (v) shall, no later than
the time at which such Seller returns such proxy card or voting instruction
form, in each case, in accordance with clause (iii) of this Section 3.4(b),
deliver a written certificate to FSFR (signed by such Seller or, if applicable,
an authorized officer of such Seller) certifying as to (1) the number of FSFR
Shares beneficially owned or controlled in any capacity or manner by such Seller
as of the date of such certification, (2) the manner in which such FSFR Shares
were voted and (3) compliance with this Section 3.4(b).

 

(c)          The RiverNorth Swap Parties shall request and use their best
efforts to cause the Swap Counterparty to vote any Company Shares held by the
Swap Counterparty as of the record date for any meeting of the Company’s
stockholders in accordance with the recommendations of the Company Board as set
forth in the definitive proxy statement of the Company that is delivered to the
Company’s stockholders by or on behalf of the Company in connection with any
such meeting. Such best efforts shall include, without limitation, enforcing the
RiverNorth Swap Parties’ rights, if any, under any such contract to the maximum
extent possible under any such contract, but Buyers and the Company acknowledge
that in the absence of such rights to direct the Swap Counterparty as to such
vote, such voting decisions shall be at the discretion of such Swap
Counterparty. The RiverNorth Swap Parties make no assurances or representations
related to the manner or result of the vote(s) of the Swap Counterparty.

 

 13 

 

 

Section 3.5           Dividends. The Buyers shall, with respect to any regular
monthly dividends having a record date on or following February 10, 2016 in
respect of any Purchased Shares actually purchased, be entitled to receive, when
paid by the Company, any such regular monthly dividends.

 

Section 3.6           Release.

 

(a)          Each Seller agrees, with effect from and after the Closing to
irrevocably release from liability, and refrain from commencing any litigation
(or cooperating, assisting or aiding any person in commencing or maintaining any
litigation) against the Company, FSAM, Holdings, LT and FSFR and their
respective partners, directors, officers, representatives, agents and Affiliates
(and the partners, directors, officers, representatives and agents of any such
Affiliate) and each of their respective successors and assigns (collectively,
the “Released Parties”), as applicable, arising from any fact, occurrence,
circumstance or matter through and including the Closing, including with respect
to the proxy contest or negotiation of this Agreement (other than with respect
to the settlement of the Swaps). Each Seller agrees, with effect from and after
the settlement of the Swaps, to irrevocably release from liability, and refrain
from commencing any litigation (or cooperating, assisting or aiding any person
in commencing or maintaining any litigation) against any Released Party arising
from any fact, occurrence, circumstance or matter through and including the
settlement of the Swaps.

 

(b)          Each of the Company, FSAM, Holdings and LT agrees, with effect from
and after the Closing, to irrevocably release from liability, and refrain from
commencing any litigation (or cooperating, assisting or aiding any person in
commencing or maintaining any litigation) against Sellers and their respective
partners, directors, officers, representatives, agents and Affiliates (and the
partners, directors, officers, representatives and agents of any such Affiliate)
and each of their respective successors and assigns (collectively, the “Seller
Released Parties”), as applicable, arising from any fact, occurrence,
circumstance or matter through and including the Closing, including with respect
to the proxy contest or negotiation of this Agreement (other than with respect
to the settlement of the Swaps). Each of the Company, FSAM, Holdings and LT
agrees, with effect from and after the Closing, to irrevocably release from
liability, and refrain from commencing any litigation (or cooperating, assisting
or aiding any person in commencing or maintaining any litigation) against any
Seller Released Party arising from any fact, occurrence, circumstance or matter
through and including the Closing, including the settlement of the Swaps.

 

(c)          Neither Section 3.6(a) nor Section 3.6(b) shall prevent the
enforcement by or on behalf of any party of such party’s rights or remedies in
accordance with this Agreement, including any right to commence legal
proceedings or make public filings in respect of such enforcement.

 

 14 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF

SELLERS

 

Each RiverNorth entity hereby, jointly and severally with respect to each other
such party, makes, and each RiverNorth Nominee hereby, severally and not jointly
with RiverNorth or any other RiverNorth Nominee, makes, the following
representations and warranties to the Company, each Buyer and FSAM:

 

Section 4.1           Existence; Authority. Each of the Sellers that is not a
natural person is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization. Each of the Sellers has all
requisite competence, power and authority to execute and deliver this Agreement
and the other Transaction Documents to which such Seller is or will be a party,
to perform its or his obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
Transaction Documents to which such Seller is or will be a party.

 

Section 4.2           Enforceability. This Agreement has been duly and validly
executed and delivered by each of the Sellers and, concurrently with its
execution and delivery, the other Transaction Documents will be duly and validly
executed and delivered by RiverNorth Capital and, assuming due and valid
authorization, execution and delivery by each Buyer and/or the Company, as
applicable, this Agreement constitutes, and the other Transaction Documents will
constitute, a legal, valid and binding agreement of each of the Sellers party
hereto or thereto, enforceable in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally (including, without
limitation, fraudulent conveyance laws) and by general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 4.3           Ownership. Each Seller is the sole record and/or
beneficial owner, as applicable, of the Purchased Shares set forth opposite its
name on Schedule I hereto, free and clear of any and all Liens. Other than the
Purchased Shares set forth opposite each Seller’s name on Schedule I hereto, no
Seller is the record or beneficial owner of any Company Shares. Each Seller has
full power and authority to transfer full legal ownership of its respective
Purchased Shares to the Buyers, and no Seller is required to obtain the approval
of any person or governmental or regulatory authority or organization to effect
the sale of the Purchased Shares. The entire direct or indirect beneficial
ownership of RiverNorth or any of their respective Affiliates in the Company is
12,766,838 Company Shares. The entire direct and indirect beneficial ownership
of each of Randy I. Rochman, Fred G. Steingraber and Murray R. Wise or any of
their respective Affiliates in the Company is 215,804, 0 and 116,500 Company
Shares, respectively. Schedule I is true, correct and complete with respect to
the direct and indirect beneficial ownership of each Seller set forth in the
left column thereof. The entire direct or indirect beneficial ownership of
Sellers or any of their respective Affiliates in FSFR is 1,691,619 FSFR Shares.

 

 15 

 

 

Section 4.4           Good Title Conveyed. The stock certificates and stock
powers, if any, executed and delivered by, or DWAC transfer in lieu of such
stock certificates made by, Sellers at the Closing or at the Modified Closing,
as the case may be, will be valid and binding obligations of Sellers,
enforceable in accordance with their respective terms, and vest in each Buyer
good, valid and marketable title to all Purchased Shares purchased by such
Buyer, free and clear of any and all Liens.

 

Section 4.5           No Conflict. The execution and delivery by each Seller and
the performance by each Seller of its or his obligations hereunder and
compliance by each Seller with all of the provisions hereof and the consummation
by each Seller of the transactions described herein (a) shall not conflict with,
or result in a breach or violation of, or default under, any contract to which
any Seller is a party, (b) if such Seller is an entity, shall not result in any
violation or breach of any provision of the organizational documents of such
Seller and (c) shall not conflict with or result in any violation of any law
applicable to such Seller or any of such Seller’s properties or assets, except
with respect to each of (a) and (c), such conflicts, breaches, violations or
defaults as would not reasonably be expected to materially and adversely affect
the ability of such Seller to perform its obligations under this Agreement.

 

Section 4.6           Absence of Litigation. As of the date hereof, there is no
suit, action, investigation or proceeding pending or, to the knowledge of any
Seller, threatened against such party that could impair the ability of any
Seller to perform its or his obligations hereunder or to consummate the
transactions contemplated hereby to which it or he is a party, except with
respect to such suits, actions, investigations or proceedings as would not
reasonably be expected to materially and adversely affect the ability of such
Seller to perform its obligations under this Agreement.

 

Section 4.7           Consents and Approvals. No consent, approval, order,
authorization, registration or qualification of or with any governmental or
regulatory authority or organization having jurisdiction over any Seller is
required in connection with the execution, delivery and performance by such
Seller of this Agreement or the consummation by such Seller of any transactions
contemplated hereby to which such Seller is a party.

 

 16 

 

 

Section 4.8           Swaps. Prior to the date hereof, RiverNorth has provided
the Company and the Buyers with true, correct and complete copies of the
documents and agreements evidencing the Swaps and Schedule II sets forth the
true, correct and complete date of entry, reference number, valuation date and
notional amount with respect to each Swap. The Swaps are valid and enforceable
obligations of the RiverNorth Swap Parties and, to the knowledge of RiverNorth,
are valid and enforceable obligations of the Swap Counterparty. The RiverNorth
Swap Parties are not and, to the knowledge of RiverNorth, the Swap Counterparty
is not, in breach of any of the terms of the Swaps, and there are no facts or
circumstances known to the RiverNorth Swap Parties that could result in a breach
of any Swap.

 

Section 4.9           Other Acknowledgments.

 

(a)          Each of the Sellers hereby represents, warrants and acknowledges
that it or he is a sophisticated investor and that it or he knows that the
Company, FSAM or the Buyers may have material non-public information concerning
the Company and its condition (financial and otherwise), results of operations,
businesses, properties, plans and prospects and that such information could be
material to Sellers’ decision to sell the Purchased Shares or otherwise
materially adverse to Sellers’ interests. Each of the Sellers acknowledges and
agrees that FSAM, the Buyers and the Company shall have no obligation to
disclose to it or him any such information and hereby waives and releases, to
the fullest extent permitted by applicable law, any and all claims and causes of
action it or he has or may have against Company, FSAM and the Buyers, and their
respective Affiliates, officers, partners, directors, employees, agents and
representatives based upon, relating to or arising out of nondisclosure of such
information or the sale of the Purchased Shares hereunder.

 

(b)          Each of the Sellers further represents that it or he has adequate
information concerning the business and financial condition of the Company to
make an informed decision regarding the sale of the Purchased Shares and has,
independently and without reliance upon FSAM, the Buyers or the Company, made
its or his own analysis and decision to sell the Purchased Shares. With respect
to legal, tax, accounting, financial and other considerations involved in the
transactions contemplated by this Agreement, including the sale of the Purchased
Shares, none of the Sellers is relying on FSAM, the Buyers or the Company (or
any agent or representative thereof). Each of the Sellers has carefully
considered and, to the extent it or he believes such discussion necessary,
discussed with professional legal, tax, accounting, financial and other advisors
the suitability of the transactions contemplated by this Agreement, including
the sale of the Purchased Shares. Each of the Sellers acknowledges that none of
FSAM, the Buyers or the Company or any of their respective partners, directors,
officers, subsidiaries or Affiliates has made or makes any representations or
warranties, whether express or implied, of any kind except as expressly set
forth in this Agreement.

 

 17 

 

 

(c)          Sellers are “accredited investors” as defined in Rule 501
promulgated under the Securities Act of 1933, as amended. The sale of the
Purchased Shares by Sellers (i) was privately negotiated in an independent
transaction and (ii) does not violate any rules or regulations applicable to
Sellers.

 

(d)          The Company, FSAM and the Buyers are relying on the
representations, warranties and acknowledgments made by each Seller in Sections
4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8 and 4.9(a), (b) and (c), and the Company,
FSAM and the Buyers would not have entered into this Agreement in the absence of
such representations, warranties and acknowledgments.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF

BUYERS AND THE COMPANY

 

Each of the Buyers hereby, jointly and severally with respect to each other such
party, makes, and FSAM hereby, severally and not jointly with any Buyer, makes,
the following representations and warranties to Sellers:

 

Section 5.1           Existence; Authority. Holdings is a limited partnership
and each of the Company and FSAM is a corporation, in each case, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Each of the Company, FSAM and Holdings has all requisite organizational power
and authority (or, in the case of LT, has the requisite capacity) to execute and
deliver this Agreement and the other Transaction Documents to which it is or
will be a party, to perform its and his obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby and has taken all
necessary organizational action to authorize the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
or will be a party.

 

Section 5.2           Enforceability. This Agreement has been duly and validly
executed and delivered by the Company, FSAM and the Buyers and, upon its
execution and delivery, the other Transaction Documents will be duly and validly
executed and delivered by FSAM and Holdings, as applicable, and, assuming due
and valid authorization, execution and delivery by Sellers, this Agreement
constitutes, and the other Transaction Documents will constitute, a legal, valid
and binding agreement of each of the Company, FSAM and each Buyer, as
applicable, enforceable in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally (including, without
limitation, fraudulent conveyance laws) and by general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

 18 

 

 

Section 5.3           Absence of Litigation. As of the date hereof, other than
as described in the Company’s or FSAM’s, as applicable, public filings with the
Securities and Exchange Commission, there is no suit, action, investigation or
proceeding pending or, to the knowledge of the Company, FSAM or any Buyer,
threatened against such party that could impair the ability of the Company, FSAM
or any Buyer to perform its or his obligations hereunder or to consummate the
transactions contemplated hereby to which it or he is a party, except with
respect to such suits, actions, investigations or proceedings as would not
reasonably be expected to materially and adversely affect the ability of the
Company, FSAM or any Buyer to perform its obligations under this Agreement.

 

Section 5.4           No Conflict. The execution and delivery by the Company,
FSAM or any Buyer and the performance by the Company, FSAM or any Buyer, as
applicable, of its or his obligations hereunder and compliance by the Company,
FSAM or any Buyer with all of the provisions hereof and the consummation by the
Company, FSAM or any Buyer of the transactions described herein (a) shall not
conflict with, or result in a breach or violation of, or default under, any
contract to which the Company, FSAM or any Buyer is a party, (b) shall not
result in any violation or breach of any provision of the organizational
documents of the Company, FSAM or any Buyer (if such Buyer is an entity) and (c)
shall not conflict with or result in any violation of any law applicable to the
Company, FSAM or any Buyer or any of its or his properties or assets, except
with respect to each of (a) and (c), such conflicts, breaches, violations or
defaults as would not reasonably be expected to materially and adversely affect
the ability of the Company, FSAM or any Buyer to perform its obligations under
this Agreement.

 

Section 5.5           Consents and Approvals. No consent, approval, order,
authorization, registration or qualification of or with any governmental or
regulatory authority or organization having jurisdiction over the Company, FSAM
or any Buyer is required in connection with the execution, delivery and
performance by the Company, FSAM or any Buyer of this Agreement or the
consummation by the Company, FSAM or any Buyer of any transactions contemplated
hereby to which it or he is a party.

 

 19 

 

 

ARTICLE VI

miscellaneous

 

Section 6.1           Survival. Each of the representations, warranties,
covenants and agreements contained in this Agreement shall survive the Closing,
Modified Closing or Swap Settlement, as applicable. Notwithstanding any
knowledge of facts determined or determinable by any party by investigation,
each party shall have the right to fully rely on the representations,
warranties, covenants and agreements of the other parties contained in this
Agreement. Each representation, warranty, covenant and agreement contained in
this Agreement is independent of each other representation, warranty, covenant
and agreement contained in this Agreement. Except as expressly set forth in this
Agreement, no party has made any representation, warranty, covenant or agreement
and the parties expressly disclaim reliance on any extra contractual statement
or omissions.

 

Section 6.2           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given if so given) by hand delivery, email, facsimile,
cable, telecopy or mail (registered or certified, postage prepaid, return
receipt requested) to the respective parties hereto addressed as follows:

 

If to the Company:

 

777 West Putnam Avenue, 3rd Floor

Greenwich, Connecticut 06830

Attn: Kerry S. Acocella

Facsimile: (203) 681-3879

Email: kacocella@fifthstreetfinance.com

 

With a copy to (which shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Todd E. Freed

Richard J. Grossman

Facsimile: (212) 735-2000

Email: Todd.Freed@skadden.com

Richard.Grossman@skadden.com

 

 20 

 

 

If to the Buyers and FSAM:

 

777 West Putnam Avenue, 3rd Floor

Greenwich, Connecticut 06830

Attn: Kerry S. Acocella

Facsimile: (203) 681-3879

Email: kacocella@fifthstreetfinance.com

 

With a copy to (which shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Todd E. Freed

Richard J. Grossman

Facsimile: (212) 735-2000

Email: Todd.Freed@skadden.com

Richard.Grossman@skadden.com

 

If to any Seller:

 

c/o RiverNorth Capital Management, LLC

325 N. LaSalle St., Suite 645

Chicago, Illinois 60654

Attn: Marc L. Collins

Facsimile: (312) 832-1461

Email: MCollins@rivernorth.com

 

With a copy to (which shall not constitute notice):

 

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022

Attn: Andrew Freedman

Facsimile: (212) 451-2222

Email: afreedman@olshanlaw.com

 

Section 6.3           Certain Definitions. As used in this Agreement: (a) the
term “Affiliate” shall have the meaning set forth in Rule 12b-2 under the
Exchange Act and shall include persons who become Affiliates of any person
subsequent to the date hereof; (b) the terms “beneficial ownership” or
“beneficially owned” shall have the meanings set forth in Rule 13d-3 under the
Exchange Act; (c) the term “Business Day” shall mean any day other than a
Saturday, Sunday or nationally recognized holiday; and (d) the Company, FSAM,
each Buyer and each Seller will be referred to herein individually as a “party”
and collectively as “parties.”

 

 21 

 

 

Section 6.4           Specific Performance. Each of the Buyers and the Company,
on the one hand, and Sellers, on the other hand, acknowledge and agree that the
other would be irreparably injured by a breach of this Agreement and that money
damages are an inadequate remedy for an actual or threatened breach of this
Agreement. Accordingly, the parties agree to the granting of specific
performance of this Agreement and injunctive or other equitable relief as a
remedy for any such breach or threatened breach, without proof of actual
damages, and further agree to waive any requirement for the securing or posting
of any bond in connection with any such remedy. Such remedy shall not be deemed
to be the exclusive remedy for a breach of this Agreement, but shall be in
addition to all other remedies available at law or equity.

 

Section 6.5           Expenses. Except as expressly set forth in Section 1.2(b),
all fees and expenses incurred by a party hereto in connection with the matters
contemplated by this Agreement shall be borne by the party incurring such fee or
expense, including without limitation the fees and expenses of any investment
banks, attorneys, accountants or other experts or advisors retained by such
party; provided, that, after a final determination of Buyers’ liability by a
Delaware Court, Buyers will pay the reasonable, documented, out-of-pocket
attorneys’ fees actually incurred by RiverNorth in connection with RiverNorth
pursuing a remedy in accordance with the terms of Section 6.4.

 

Section 6.6           Waiver. Any waiver of any term or condition of this
Agreement must be in writing and signed by the party to be charged. Any waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Agreement. The failure of a
party hereto to insist upon strict adherence to any term of this Agreement on
one or more occasions shall not be considered a waiver or deprive that party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement.

 

Section 6.7           Severability. If any term, provision, covenant or
restriction of this Agreement is held by a Delaware Court to be invalid or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated by such holding.

 

 22 

 

 

Section 6.8           Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, that, this Agreement (and any of the rights,
interests or obligations of any party hereunder) may not be assigned by any
party without the prior written consent of the other parties hereto, such
consent not to be unreasonably withheld. Any purported assignment of a party’s
rights under this Agreement in violation of the preceding sentence shall be null
and void.

 

Section 6.9           Entire Agreement; Amendments; Third Party Beneficiaries.
This Agreement (including the Schedules and any Exhibits hereto), the Escrow
Agreement and the Warrant constitutes the entire agreement among the parties
with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and, except as expressly set forth in the
following sentence, is not intended to confer upon any person other than the
parties hereto any rights or remedies hereunder. The parties hereby designate:
(a) FSFR as a third party beneficiary of Sections 3.1, 3.2(b), 3.4(b) and
Article VI; (b) each Released Party that is not a party to this Agreement as a
third party beneficiary of Section 3.6(a) and Article VI; and (c) each Seller
Released Party that is not a party to this Agreement as a third party
beneficiary of Section 3.6(b) and Article VI. This Agreement may be amended only
by a written instrument duly executed by the parties hereto or their respective
permitted successors or assigns.

 

Section 6.10         Headings. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 6.11         Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware
without regard to its choice of law principles to the extent that the
application of the laws of another jurisdiction would be required thereby.

 

 23 

 

 

Section 6.12         Submission to Jurisdiction; Waiver of Jury Trial. Each
party hereby irrevocably and unconditionally (a) submits, for itself and its
property, to the exclusive jurisdiction and venue of the Delaware Court of
Chancery (or, only if the Delaware Court of Chancery does not have jurisdiction
over a particular matter, the Superior Court of the State of Delaware (and the
Complex Commercial Litigation Division thereof if such division has jurisdiction
over the particular matter), or if the Superior Court of the State of Delaware
does not have jurisdiction, any federal court of the United States of America
sitting in the State of Delaware) (as applicable, the “Delaware Courts”), and
any appellate court from any decision thereof, in any suit, action or other
proceeding with respect to the subject matter of this Agreement (each, a
“Proceeding”), including the negotiation, execution or performance of this
Agreement and agrees that all claims in respect of any such Proceeding shall be
heard and determined in the Delaware Courts, (b) waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any Proceeding with respect to the
subject matter of this Agreement or the negotiation, execution or performance of
this Agreement in the Delaware Courts, including any objection based on its
place of incorporation or domicile, (c) waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such Proceeding in any such court and (d) agrees that a final judgment in any
such Proceeding shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by applicable law. The
Parties waive any right to a trial by jury with respect to any Proceeding.

 

Section 6.13         No Consequential Damages. To the fullest extent permitted
by applicable law, each of the parties to this Agreement shall not assert, and
hereby waives, any claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its or his favor, against any other party
hereto and its respective Affiliates, members, members’ affiliates, officers,
directors, partners, trustees, employees, attorneys and agents on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim thereof is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, or as a result of, this Agreement or of any other
agreement between them with respect to any transaction described herein.

 

Section 6.14         Counterparts; Facsimile. This Agreement may be executed in
counterparts, including by facsimile or PDF electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.

 

Section 6.15         Further Assurances. Upon the terms and subject to the
conditions of this Agreement, each of the parties hereto agrees to execute such
additional documents, to use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate or make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

 

Section 6.16         Interpretation. The parties acknowledge and agree that this
Agreement has been negotiated at arm’s length and among parties equally
sophisticated and knowledgeable in the matters covered hereby. Accordingly, any
rule of law or legal decision that would require interpretation of any
ambiguities in this Agreement against the party that has drafted it is not
applicable and is hereby waived.

 

[Signature Pages Follow]

 

 24 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

  fifth street finance corp.       By: /s/ Todd G. Owens     Name: Todd G. Owens
    Title: Chief Executive Officer

 

  fifth street asset management inc.       By: /s/ Leonard M. Tannenbaum    
Name: Leonard M. Tannenbaum     Title: Chief Executive Officer

 

  Fifth Street Holdings L.P.       By: Fifth Street Asset Management Inc., its
General Partner             By: /s/ Leonard M. Tannenbaum     Name: Leonard M.
Tannenbaum     Title: Chief Executive Officer

 

    /s/ Leonard M. Tannenbaum     Leonard M. Tannenbaum

 

  RiverNorth Capital Management, LLC     By: /s/ Marcus Collins     Name: Marcus
Collins     Title: General Counsel

 

[Purchase and Settlement Agreement]

 



 
 

 

  RiverNorth Capital Partners, L.P.       By:

RiverNorth Capital Management, LLC, General Partner

        By: /s/ Marcus Collins     Name: Marcus Collins     Title: General
Counsel

  

  RiverNorth Institutional Partners, L.P.       By:

RiverNorth Capital Management, LLC, General Partner

        By: /s/ Marcus Collins     Name: Marcus Collins     Title: General
Counsel

 

  RiverNorth Core Opportunity Fund       By: RiverNorth Capital Management, LLC,
Investment Advisor       By: /s/ Marcus Collins     Name: Marcus Collins    
Title: General Counsel

  

  RiverNorth/DoubleLine Strategic Income Fund       By: RiverNorth Capital
Management, LLC, Investment Advisor         By: /s/ Marcus Collins     Name:
Marcus Collins     Title: General Counsel

 

[Purchase and Settlement Agreement]

 



 
 

 

  /s/ Randy I. Rochman   Randy I. Rochman

 

  /s/ Fred G. Steingraber   Fred G. Steingraber

 

  /s/ Murray R. Wise   Murray R. Wise

 



[Purchase and Settlement Agreement]







 

 

 

